Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because of the following informalities: The word Tennon in Para [0008] appears to be a typo and should be Tenon.  Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: The word Tennon in line 2 appears to be a typo and should be Tenon.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: Proper claim format dictates that claims begin with a capital letter and end with a period. See MPEP § 608.01(m). In this case, claim 9 does not end in a period. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No 10065296 B2) in view of Huang (US Patent No 5576501 A).
Regarding Claim 1, Chaung teaches a torque socket, including: a shaft rod (1), having two sides (11 and 134) thereof axially extended with an insertion tennon (11) allowing a rotation tool to be connected with and a core shaft (13), wherein said core shaft (13) is axially formed with a shaft hole (134), an outer circumferential surface of said core shaft (13) is axially formed with at least one cut groove (135) communicated with said shaft hole (134) and radially formed with a first friction surface (132); and a shaft cylinder (2) , having two sides (side at 21, with other side at 22) thereof respectively formed with a shaft slot (21) allowing said core shaft (13) to be disposed and a sleeve slot (22) allowing a drive head to be inserted (22 forms an insertion point for a drive head), wherein an inner side of said shaft slot (21) is radially formed with a second friction surface (211) which is in contact with said first friction surface (132), But does not specifically teach, an outer circumferential surface of said shaft cylinder is formed with a recess, said recess is radially formed with a ball hole communicated with said sleeve slot and allowing a ball member to be disposed, said recess is further provided with an elastic tube member, and said elastic tube member is radially formed with a receiving hole having a dimension smaller than a dimension of said ball member and allowing said ball member to be received, so that an elastic effect of said elastic tube member is able to be provided to said ball member in said ball hole for allowing said ball member to constantly protrude from said sleeve slot, and said ball member is elastically latched in a latch slot of said drive head.
However Huang teaches a similar configuration wherein an outer circumferential surface (466) of said shaft cylinder (46) is formed with a recess (465), said recess (465) is radially formed with a ball hole (465) communicated with said sleeve slot (463) and allowing a ball member (477) to be disposed, said recess (465) is further provided with an elastic tube member (47 Col 4 Line 13-22 describes elastic motion of tube member “Please refer to FIG. 8. When the slide sleeve 47 is manually pushed toward the main body 4, the second flange 472 will urge the second end 476 to move toward the annular groove 466, making the first end 475 moved upward. At this time, a clearance is formed between the first end 475 and the ball member 477, permitting the ball member 477 to radially move away from the socket 463. Accordingly, the ball member 477 is disengaged from the locating groove 71 of the screwdriver bit 7, permitting the same to be pulled outward from the socket 463.”), and said elastic tube member (47) is radially formed with a receiving hole having a dimension smaller than a dimension of said ball member and allowing said ball member to be received (see figure 6, at 465, 477 where ball has a larger radius than the hole), so that an elastic effect of said elastic tube member is able to be provided to said ball member in said ball hole for allowing said ball member to constantly protrude from said sleeve slot (see figure 6, ball 477 protrudes from slot), and said ball member is elastically latched in a latch slot of said drive head (see figure 6 ball 477 is latched into slot by urging member 474).
It would be obvious to one of ordinary skill in the art before effective filing date of the invention to modify the slot sleeve of the torque tool to include the ball and ridge mechanism in order to secure tools inserted into the slot sleeve and insure a stable connection while these tools are in use.
	Regarding Claim 4, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein an end surface of said engaging segment (142) is axially formed with a rotation hole (143) having a non-circular cross section (Chuang Col 4 Line 38-39 “a rotation hole 143 (as shown in FIG. 2) having a non-round cross section”) and capable of being rotated through being driven by a tool (engagement surface is capable of being rotated through and being driven by a tool Col 4 line 40-46 “When being assembled, a user inserts the adjustment member 14 into the shaft hole 134 and rotates the top connection head 141 for enabling the connecting segment 142 to be threaded with the combining segment 134b, so that the top connection head 141 is accommodated in the abutting surface 134a, and the conical surfaces of the above two are in a contacting status.”).
	Regarding Claim 5, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein said insertion tenon (11) and 15said sleeve slot (22) have non-circular cross sections (see figure 3), and said core shaft (13) and said shaft slot (21) have circular cross sections (See figure 2).
Regarding Claim 6, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein an outer circumferential surface of said core shaft (13) is formed with a convex latch part (133), and an inner circumferential surface of said shaft slot is formed with a buckle (212) part corresponding to 20said latch part and allowing said latch part to be latched and buckled (see figure 4, 212 and 133).
Regarding Claim 7, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein a magnet (24) is disposed in said sleeve slot (22).
Regarding Claim 8, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein said core shaft is disposed with an oil storing zone arranged at a periphery of said at least one cut groove (Col 4 Line 18-23 “Moreover, the periphery of at least one of the cut grooves 131 of the core shaft 13 is formed with an oil storage zone 135 such as being formed by a milling cutter for the purpose of storing lubrication oil, thereby increasing the smooth effect while the core shaft 13 is rotating in the shaft cylinder 2”)
Regarding Claim 9, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein an indication ring (25) used for indicating a torque value is disposed on an outer circumferential surface of said shaft 16cylinder (Col Line 5 37-40 “Moreover, the outer circumference of the shaft cylinder 2 is disposed, such as adhered, with an indication ring 25 for indicating a torque value, the indicating ring 25 is served to indicate the torque value of the torque socket”)
Regarding Claim 10, Chaung as modified teaches all the limitations of claim 1 and in addition teaches wherein said core shaft (13) is sleeved with an elastic member (15) abutted against a flange (12) and a mobile ratchet (16) axially and annularly disposed with a plurality of unidirectional mobile ratchet teeth (161); an 5accommodation slot (213) allowing said mobile ratchet (16) to be accommodated is formed between said shaft slot (21)  and said second friction surface (211), a fixed ratchet (23) axially and annularly disposed with a plurality of unidirectional fixed ratchet teeth (231) is fixed in said accommodation slot and said fixed ratchet (23) is mutually engaged with said mobile ratchet (16 see Fig. 2); when said core shaft (13) rotates in said shaft slot (21) and said preset torque value is 10exceeded, said core shaft forms an idle rotating status in said shaft slot, said mobile ratchet teeth are engaged and rotated along said fixed ratchet teeth for allowing said mobile ratchet to axially and elastically move so as to generate a sound (Col 6 Line 29-36 “the core shaft 13 forms an idle rotation state in the shaft slot 21, so that the mobile ratchet teeth 161 of the mobile ratchet 16 sleeved with the core shaft 13 are rotated along the fixed ratchet teeth 231 of the fixed ratchet 23 and engaged therewith, thereby allowing the mobile ratchet 16 to be axially and elastically moved for generating a sound to remind the user that the screw has already been in a tightened status or the preset torque value has been reached; ”).
Regarding Claim 11, Chaung as modified teaches all the limitations of claim 10 and in addition teaches wherein said mobile ratchet (16) is radially formed with at least one position limiting slot (162), a position limiting pin (163) is 15allowed to pass said at least one position limiting slot (162) and inserted in a first pin hole (136) radially preformed on said core shaft (13), thereby allowing said mobile ratchet (16) to axially and elastically move on said core shaft (13); (Col 4 Line 47 -58 “An accommodation slot 213 allowing the mobile ratchet 16 to be accommodated is formed between the outer opened end of the shaft slot 21 and the second friction surface 211, a fixed ratchet 23 is fastened in the accommodation slot 213, and the inner side of the fixed ratchet 23 is abutted against a stop flange 214 radially formed in the accommodation slot 213, the inner side and the outer side of the fixed ratchet 23 are respectively and axially and annularly formed with a plurality of unidirectional fixed ratchet teeth 231 and radially formed with at least one positioning slot 232, a positioning pin 233 is provided for passing a second pin hole 215 radially preformed on the outer circumference of the shaft slot 21 and being inserted in the positioning slot 232. As such, the fixed ratchet 23 is enabled to be fastened in the accommodation slot 213 and prevented from rotating.”)and said fixed ratchet (23) is radially formed with at least one positioning slot (232), a positioning pin (233) is allowed to pass a second pin hole (215) radially preformed in said shaft slot (21) and inserted into said at least one positioning slot (232), 20so that said fixed ratchet (23) is prevented from rotating in said accommodation slot (213). (Col 5 11-25 “An accommodation slot 213 allowing the mobile ratchet 16 to be accommodated is formed between the outer opened end of the shaft slot 21 and the second friction surface 211, a fixed ratchet 23 is fastened in the accommodation slot 213, and the inner side of the fixed ratchet 23 is abutted against a stop flange 214 radially formed in the accommodation slot 213, the inner side and the outer side of the fixed ratchet 23 are respectively and axially and annularly formed with a plurality of unidirectional fixed ratchet teeth 231 and radially formed with at least one positioning slot 232, a positioning pin 233 is provided for passing a second pin hole 215 radially preformed on the outer circumference of the shaft slot 21 and being inserted in the positioning slot 232. As such, the fixed ratchet 23 is enabled to be fastened in the accommodation slot 213 and prevented from rotating.” )
Regarding Claim 12, Chaung as modified teaches all the limitations of claim 10 and in addition teaches wherein said elastic member (15) is a spring or an elastic disk (Col 4 Line 48-49 “ with a resilient member 15, such as a spring or a resilient disc”.)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No 10065296 B2) in view of Huang (US Patent No 5576501 A) as applied to claim 1 above, and in further view of Chuang (US Patent Pub US20180318990A1) (hereinafter Chuang2).
Regarding Claim 2, Chaung as modified teaches all the limitations of claim 1 and in addition teaches, wherein an inner circumferential surface of said shaft hole is formed with a conical abutting surface (134a Col 4 Line 24-28 “ Furthermore, for providing the first friction surface 132 of the core shaft 13 a radially expanding or retracting function, the inner circumference defined at one end (the inner side) of the shaft hole 134 is formed with an abutting surface 134a in a conical shape,”) and a combination segment (134b) , and an adjustment member (14) is disposed in said shaft hole (134), an outer circumferential surface (141) of said adjustment member (14) is respectively formed with a 25conical top connecting head (141 is conical) which is in contact with said conical abutting surface (134a) and 15an engaging segment (142) engaged with said combination segment (134b); when said adjustment member (14) is rotated, said engaging segment (142) and said conical top connecting head (141) are respectively and axially moved along said combination segment 5and said conical abutting surface, thus an outer dimension of said core shaft is altered, and a contact area of said first friction surface and said second friction surface is adjusted for allowing a torque value to be adjusted to a preset torque value (Col 5 Line 61-67 and Col 6 Line 1-5 “If a torque deviation adjustment is desired to be processed, an operator of the manufacturer can utilize a tool, such as a hexagonal wrench, to pass the shaft hole 134 and insert into the rotation hole 143 for the purpose of rotation, so that the adjustment member 14 is able to be axially moved in the shaft hole 134, and the top connection head 144 is able to be moved along the abutting surface 134a, thereby altering the outer dimension of the core shaft 13, such as radially expanding or retracting, and the contact area defined between the first friction surface 132 and the second friction surface 211 can be adjusted so as to adjust the torque to a preset torque value.”).
	However, Chaung as modified does not explicitly teach a communicating hole is formed between said shaft slot and said sleeve slot of said shaft cylinder.
However, Chuang2 does teach a similar configuration wherein a communicating hole (223) is formed between said shaft slot (21) and said sleeve slot (221) of said shaft cylinder (2).
It would be obvious to one of ordinary skill in the art to modify Chuang to have a through hole between the shaft slot and sleeve slot in order to allow for maintenance on the tool and to rotate or move adjustment members. (See Para [0032] of Chuang2) 
	Regarding Claim 3, Chuang as modified teaches all the limitations of claim 2 but does not explicitly teach wherein a sealing plug is provided for sealing said communicating hole after said torque value is adjusted to said preset 10torque value .
However, Chuang2 does teach a similar configuration wherein a sealing plug (25) is provided for sealing said communicating hole (223) after said torque value is adjusted to said preset 10torque value (via 143, Chaung 2 Para [0032] “a seal plug 25 is disposed from the sleeve slot 221 and connected, for example adhered, in the through hole 223, so that the through hole 223 is sealed and the possibility of readjusting the adjustment member 14 can be avoided.”)
It would be obvious to one of ordinary skill in the art before the effective filing date to include a sealing plug in the through hole of Chuang as modified in order to prevent oil, dirt or debris to fill the through hole and rotation hole 143, which would make adjusting the tool harder and more inconvenient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 20050274230 A1) teaches a similarly configured torque adjustable tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723